ORDEN II
Se dejan sin efecto las órdenes de 20 de enero de 1995 siguientes: Orden Administrativa Núm. II sobre Normas Transitorias sobre Presentación y Referimiento de Casos en el Tribunal de Primera Instancia; Orden Administrativa Núm. IV sobre Normas para el Tribunal de Primera Ins-tancia; Orden Administrativa Núm. VI de Reglas Transito-rias sobre Sede del Tribunal de Primera Instancia en Fa-jardo, y Orden Administrativa Núm. XIV sobre Celebración de Juicios por Jurado correspondiente a la Re-gión Judicial de Fajardo.
Hasta tanto estén listas las nuevas facilidades de la Sección de Fajardo del Tribunal de Primera Instancia, se adoptan las normas administrativas transitorias siguien-tes:
1. La sede del Tribunal de Primera Instancia en Fa-jardo estará compuesta por una Sala, a la cual le serán asignados los Jueces Superiores necesarios para atender los asuntos judiciales, y una Secretaría, para el manejo de los casos en el sistema automatizado.
*9562. La sede de Fajardo del Tribunal de Primera Instan-cia continuará atendiendo únicamente los tipos de casos siguientes:
a) casos en los que comparte competencia concu-rrente con el Juez de Distrito, y
b) asuntos de relaciones de familia.
3. Los demás casos civiles y criminales de la compe-tencia de esta sede se continuarán presentando y diluci-dando en el Centro Judicial de Humacao, el cual tendrá una ventanilla en Secretaría para que los casos pertene-cientes a la sede de Fajardo del Tribunal de Primera Ins-tancia puedan ser presentados.
4. Cuando se presente un caso de la competencia de la sede actual en Fajardo que no pueda ser atendido en ésta, el caso será aceptado y referido a la Secretaría de Fajardo en el Centro Judicial de Humacao. Esta última Secretaría notificará el recibo del caso a la parte presentante y le in-formará el número asignado. Se expedirán en esta Secre-taría los emplazamientos o las citaciones y continuará en ella todo trámite ulterior del caso.
5. Cuando se presente en la Secretaría de Fajardo del Tribunal de Primera Instancia existente en Humacao un caso que pueda ser tramitado en la sede actual, se obser-vará el trámite dispuesto en el inciso (4) de esta Orden.
6. Los casos de la Sección Superior del Tribunal de Pri-mera Instancia provenientes de los municipios de Fajardo, Ceiba, Luquillo, Vieques y Culebra, excepto los casos de relaciones de familia, se identificarán como sigue:
ESTADO LIBRE ASOCIADO DE PUERTO RICO TRIBUNAL DE PRIMERA INSTANCIA SALA SUPERIOR DE FAJARDO EN HUMACAO
7. Los casos criminales de juicio por jurado de la com-petencia de la sede de Fajardo del Tribunal de Primera Instancia continuarán celebrándose en el Centro Judicial de Humacao.
8. Mientras no está disponible la infraestructura nece-*957saria en Fajardo, los miembros del Jurado se continuarán escogiendo de entre los vecinos de los pueblos que compo-nen la Región de Fajardo, según proceda, en virtud de nuestro ordenamiento constitucional y procesal vigente.
Esta Orden Administrativa entrará en vigor el 1ro de julio de 1999.

Publíquese.

Lo decretó y firma.
(Fdo.) José A. Andréu Gracia

Juez Presidente del Tribunal Supremo

CERTIFICO:
(Fdo.) Mercedes M. Bauermeister Directora Administrativa de los Tribunales